Per Curiam.

These are appeals from an order of the Supreme Court at Special Term, entered December 22, 1971 in Schoharie County, insofar as it denied appellants’ respective motions to dismiss the complaint.
This action arises out of the appropriation by the State of New York, acting on behalf of the Power Authority of the State of New York pursuant to section 1007 of the Public Authorities Law, of 67.7 acres of unimproved real property owned by respondents located in the Town of Gilboa, Schoharie County. The acquisition was for the purpose of extracting high quality sand and gravel found on the parcel for use in connection with the Blenheim-Gilboa Pumped Storage Power Project, located approximately two miles distant. Following the appropriation of their property, respondents commenced an action in Supreme Court seeking a declaration that: (1) the appropriation of their land in fee so that appellants might take sand and gravel therefrom was an illegal, unauthorized or excessive taking of private property for public use; (2) the State could not legally take their lands in fee if the public use for which they were appropriated was solely to take materials therefrom; (3) the appropriation in fee was null and void and an easement to take sand and gravel was all that was taken; and (4) the measure of damages for material taken from the land be evaluated on a per cubic yard basis. Appellants moved for dismissal on the grounds that the complaint failed to state a cause of action and that the court lacked jurisdiction over the subject matter of the proceeding, *174the State of New York also contending that it was not a necessary or proper party.
Upon motions in declaratory judgment actions to dismiss pursuant to CPLR 3211, the only question is whether a proper case is presented for invoking the jurisdiction of the court to make a declaratory judgment, not whether a plaintiff is entitled to a declaration favorable to him (Lanza v. Wagner, 11 N Y 2d 317, 334; Law Research Serv. v. Honeywell, Inc., 31 A D 2d 900). Furthermore, the complaint, when so tested, is to be liberally construed and deemed to allege whatever can be reasonably implied from its factual statements (Cuglar v. Power Auth. of State of N. Y., 4 Misc 2d 879, 887, affd. 4 A D 2d 801, affd. 3 NY 2d 1006). The controverted pleading here does allege a valid cause of action over which the court has jurisdiction, namely, whether by taking respondents’ property in fee, rather than taking an easement to remove sand and gravel therefrom, appellants took something that was not necessary to satisfy the public purpose or use for which the property was needed. This question goes to whether the appropriation of the fee of the real property is a public use, a question which may properly be determined by the courts (Fifth Ave. Coach Lines v. City of New York, 11 N Y 2d 342, 349; Cuglar v. Power Auth. of State of N. Y., supra), since the taking of property beyond that which is required for the particular public use in question is a violation of constitutional limitations (Matter of Mayo v. Windels, 255 App. Div. 22, 27, affd. 281 N. Y. 837; Onondaga Water Serv. Corp. v. Crown Mills, 132 Misc. 848, 855).
Under the statutory scheme established by subdivision 10 of section 1007 of the Public Authorities Law and section 30 of the Highway Law, the State is the agent of the Power Authority in these condemnation proceedings and is a necessary and proper party to the action (Saso v. State of New York, 20 Misc 2d 826, 830). No cause of action is stated nor relief requested in the complaint with respect to appellants Perini Corporation and Gordon H. Ball, Inc., and the complaint should be dismissed as to them.
The order should be modified, on the law and the facts, by granting the motions to dismiss the complaint as against appellants Perini Corporation and Gordon H. Ball, Inc., and, as so modified, affirmed, without costs.